Title: 1760. Saturday July 5th.
From: Adams, John
To: 


       Last Night Cranch explained to me, the Water Works in the River Thames which convey water, all round the City of London. There is first, a long water Wheel, like the Water Wheel of some saw Mills, which is carried round by the River. On the End of the Axis of this water Wheell are Coggs, which carry round a cogg Wheel. This Cogg wheel has upon the End of its Axis, a Number of Cranks and each of these Cranks lifts up and lets down a Pump Box every Time the Cogg wheel Turns. These Pumps are very large, and prodigious Quantities of Water are pumped away into a general Conveyance and Receiver, from which Pipes are carried to almost every Cellar and to many of the Rooms, and Chambers, and Garrotts, in Gentlemens Houses, thro the City. Cranch says he has seen the Works for Conveying ships up a Cataract, as that between Topsham and Exeter. Vessells are conveyed along, up Hill, so 3 Miles. They rise up hill as far as from the Bottom of the long Wharf to the Top of Bacon Beacon Hill. They have Walls of great Thickness and strength built across the River Ex, with Gates, of Timber fortified with Irons, in the Middle. These Gates are opened, and the Vessells float, within the Wall. The gates are then shut, and the fresh running Water of the River let down into that Apartment where the Vessell is which soon raises the Vessell as high as the Top of the lower Walls when the Gates of the second Wall are opened and the Vessell is floated within that. Then the second Gate is shut, and the freshit raises the Vessell up another stair.— These Gates have several smaller sluice Gates in them that slide up and down. These they slide up, and let out as much Water as they can, before they pretend to open the Great Gates.
       This whole Passage and Conveyance is artificial, for the natural Course of the River was at some Distance. This whole Channell was cut by Art. What an Expence! to cutt such a Channell for 3 miles, to erect such and so many Walls across the River, to build such Gates, and such Machines to open them.
       Invention has laid under Discouragements in England, for Inventions to facilitate any Manufacture, by which Numbers of People might be thrown out of Business have been prohibited by Act of Parliament. Saw Mills for that Reason were prohibited, That a greater No. of Hands might be employed in sawing, by Hand, Boards and Timber &c. But that Act was of no service. Our Merchants could send to Holland and buy Boards and all sorts of Timber much cheaper, than they could procure them at home. I suppose the Act is expired, and not to be revived, by the Encouragement the society for Encouraging Arts, Manufactures and Commerce, have offered to the Man who shall produce the best Modell of a saw Mill.
       The Dutch erected a Dike, some Years since, which shut out the sea for a great Extent of Land, and they erected Wind Mills, at small Distances upon this Dike, which threw all the Water that was left within, over the Dike into the Sea.
       Deacon Palmer’s Glass Furnace, it seems is a reverberating Furnace. That is, the Heat, which is flashed against the internal surface of the Furnace, when a dry stick of Wood is thrown in, is reverberated, down into the Pots, and melts the Glass, much more than the silent Heat below. So that, rugged Excrescences, prominent Bits of Grindstone, within must be a disadvantage, for if the internal Concave could be polished like a concave Mirror, it would be in its most perfect state. Besides this Furnace is too high. These 2 faults, Hight and internal Ruggedness, the Deacon thinks have wasted him almost a Cord of Wood a Day.
       Cowen and Young Thayer the Marketman are full of White and Bowditch. Cowen heard I tore Whites account all to Pieces, and Thayer thought that White had a dirty Case. Few Justices Causes have been more famous, than that. Isaac Tyrrell Tirrell had the story too, but he thought Bowditch was to blame, was abusive.
      